Dismissed and Memorandum Opinion filed June 22, 2006








Dismissed and Memorandum Opinion filed June 22, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00316-CV
____________
 
JAMES L.
WATTS; STAR DISPOSAL SYSTEMS, INC.;
LIBERTY WASTE SYSTEMS, INC.; BAY
AREA WASTE SYSTEMS, INC.;
and EASTEX WASTE SYSTEMS, INC.,
Appellants
 
V.
 
WASTE
MANAGEMENT OF TEXAS, INC., Appellee
 

 
On Appeal from the
333rd District Court 
Harris County,
Texas
Trial Court Cause No.
05-37043
 

 
M E M O R A N D U M   O P I N I O N




This appeal is from a judgment signed March 3, 2006.  The notice of appeal was filed on April 3,
2006.  To date, our records show that
appellants have neither established indigence nor paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same).  After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellants did not respond. 
See Tex. R. App. P.
42.3. 
In addition, the clerk=s record in this appeal was due May
2, 2006, but has not been filed.  The
clerk responsible for preparing the record in this appeal informed the court
appellants did not make arrangements to pay for the record.  On May 15, 2006, notification was transmitted
to all parties of this court=s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellants
filed no response.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time); Tex. R. App. P.
37.3(b) (permitting dismissal for want of prosecution when clerk=s record is not filed because of
non-payment). 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 22, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.